Exhibit 10.2

 

 

sECOND AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

 

THIS SECOND AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”) is made
as of May 31, 2017, by and between Two River Bancorp (“TRB”), a corporation
organized under the laws of the State of New Jersey which serves as a bank
holding company, with its principal office at 766 Shrewsbury Avenue, Tinton
Falls, New Jersey 07724; Two River Community Bank (“TRCB” or “Employer”), a
banking corporation organized under the laws of the State of New Jersey which is
a wholly owned subsidiary of TRB, with its principal office at 766 Shrewsbury
Avenue, Tinton Falls, New Jersey 07724; and A. Richard Abrahamian (“Executive”),
whose business address is 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724.

 

WHEREAS, TRB, Employer and Executive entered into a Change in Control Agreement
(the “Agreement”) as of June 1, 2013, which was amended effective May 29, 2015,
and which, as amended, expires by its terms on May 31, 2017; and

 

WHEREAS, TRB, Employer and Executive wish to amend the death benefit and extend
the term of the Agreement.

 

NOW, THEREFORE, TRB, Employer and Executive, in consideration of the mutual
promises set forth in this Amendment, which the parties acknowledge to be
sufficient, agree as follows:

 

1. Section 8 of the Agreement is amended to read as follows:

 

8. Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive shall be entitled to the benefits of any life insurance policy or
supplemental executive retirement plan paid for, or maintained by, the Employer,
but his estate shall not be entitled to any further benefits under this
Agreement; PROVIDED, HOWEVER, that if either (i) at the time of Executive’s
death facts which constituted “Good Reason” within the meaning of Section 1d. of
this Agreement existed, which facts would have allowed for Employee’s
resignation with Good Reason under Section 9 of this Agreement had Executive not
died, or (ii) Employer had, prior to Executive’s death, given Executive notice
of Executive’s termination without Cause as required by the first full paragraph
of Section 9 of this Agreement, then Executive’s death shall be conclusively
deemed to be a termination without Cause and Executive’s estate shall be paid
the full amount determined by application of Section 9 of this Agreement on that
date which is sixty (60) days after Executive’s death, but only upon the
execution and delivery by Executive’s representative(s) of a binding release
which is satisfactory in enforceability, form and substance to Employer and
Employer’s counsel.

 

  

2. Section 12a. of the Agreement is amended by deleting “May 31, 2017” and
inserting in its stead “May 31, 2019”.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, and intending to be mutually bound, TRB and TRCB have caused
this Second Amendment to Change in Control Agreement to be signed by their
respective duly authorized representatives pursuant to the authority of their
Boards of Directors, and Executive has personally executed this Agreement, all
as of the day and year first written above.

 

WITNESS:

 

 

 

 

                   

/s/ Bernice E. Kotza 

 

/s/ A. Richard Abrahamian 

 

 

 

A. Richard Abrahamian, individually

 

 

 

 

 

 

ATTEST:    TWO RIVER BANCORP                       /s/ Bernice E. Kotza    By:
/s/ William D. Moss    Bernice E. Kotza            William D. Moss   Assistant
Corporate Secretary            Chief Executive Officer             ATTEST:   
TWO RIVER COMMUNITY BANK                                 /s/ Bernice E. Kotza   
By: /s/ William D. Moss    Bernice E. Kotza            William D. Moss  
Assistant Corporate Secretary             Chief Executive Officer  

 